Citation Nr: 0915370	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida which granted service 
connection for otitis media and awarded a noncompensable 
(zero percent) initial disability rating, effective April 26, 
2000.  In September 2008, the Veteran submitted a notice of 
disagreement with the initial rating assigned to this 
disability.  Thereafter, the Board remanded the issue of 
entitlement to a higher initial rating in October 2008 for 
the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  A statement of the case was 
sent to the Veteran in February 2009, and he submitted a 
timely Substantive Appeal in March 2009.  As such, the issue 
was returned to the Board for appellate review.  

The Veteran and his wife testified before a Decision Review 
Officer (DRO) in June 2005 and the undersigned Veterans Law 
Judge in June 2007; transcripts of these hearings are 
associated with the claims folder.

The Veteran indicated in his March 2009 Substantive Appeal 
that he is appealing "foot and leg amutated [sic]."  The 
Board observes that the issue of entitlement to service 
connection for a bilateral foot disorder, including hallux 
rigidus, was denied in an October 2008 Board decision.  The 
Veteran filed a motion for reconsideration which was denied 
in April 2009.  Seeing as there is no issue on appeal before 
the Board which pertains to his feet or legs, the Board is 
REFERRING the Veteran's statement to the RO for 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's otitis media has not been manifested by any 
period of continuous suppurative process or aural polyps 
during this appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for otitis media have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.87, Diagnostic Code 6200 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A February 2005 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in February 2005 and March 2006 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate a claim for service connection, including any 
downstream issues such as the assignment of an initial rating 
and an effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The February 2005 letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The February 2005 and March 2006 letters were sent to the 
Veteran prior to the June 2008 rating decision which awarded 
service connection and assigned the initial disability rating 
that is the subject of this appeal.  The VCAA notice was 
therefore timely.  See Pelegrini, supra.  

The Court has issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), regarding the notice required for an 
increased compensation claim.  In Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for a disability, once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient notice has been provided for an increased 
compensation claim as discussed in Vazquez-Flores is not 
necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
treatment records.  The Veteran testified that in addition to 
receiving treatment for his service-connected ear disease 
from the VA, he is treated by a private physician, namely, 
Dr. Brooker.  A review of the claims file reflects that 
treatment records from this private physician are of record.  

The Veteran also submitted evidence which indicated that he 
was in receipt of disability benefits from the Social 
Security Administration (SSA) for the period from December 
1987 to February 1995.  See Letter from the SSA dated May 3, 
2007.  The Board notes that although any treatment records 
associated with the receipt of these benefits is outside the 
relevant appeal period, attempts were made by the agency of 
original jurisdiction (AOJ) to obtain records from the SSA.  
Unfortunately, the SSA notified the VA in February 2005 that 
the Veteran's file was destroyed.  Thus, further attempts to 
obtain these records would be futile.  

The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded multiple VA 
examinations during this appeal which evaluated the severity 
of his service-connected disability.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

Initially, the Board observes that prior to this appeal being 
certified in March 2009, the Veteran submitted private 
medical evidence from an orthopedic surgeon pertaining to his 
right lower extremity without a waiver of review by the AOJ.  
Seeing as this evidence does not reference the disability 
involved in the Veteran's current claim on appeal it is not 
material to the bases for the Board's determination.  
Therefore, this evidence is not "pertinent" as defined at 
38 C.F.R. § 20.1304(c) (2008), and a remand for AOJ 
consideration is not required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

Service connection for otitis media was initially established 
by a rating decision dated in June 2008.  A noncompensable 
rating was assigned effective April 26, 2000, the date the 
Veteran filed his claim, pursuant to the rating criteria 
found in 38 C.F.R. § 4.87, Diagnostic Code 6200 (2008).  This 
diagnostic code provides for a 10 percent rating for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination), during suppuration, or with aural polyps.  
Id.  The rating criteria further provide that any associated 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, 
should be evaluated separately.  See id. at Note.  

The Veteran's treatment records show that he is followed by 
VA audiology for treatment related to his service-connected 
hearing loss (including the issuance and fitting of hearing 
aids); he is also seen by a private ear, nose, and throat 
physician, Dr. Brooker, for recurrent ear complaints.  These 
treatment records, as well as lay testimony and statements 
submitted throughout this appeal, reflect that the Veteran 
has continued complaints of ear pain and discomfort, hearing 
loss, and tinnitus.  See, e.g., VA Form 9 received March 13, 
2009; Dr. Brooker Treatment Record dated June 14, 2005.  
There is also evidence of intermittent ear drainage.  See 
September 1999 VA Examination Report; VA Audiology Note dated 
January 18, 2002; Dr. Brooker Treatment Record dated February 
15, 2002; September 2002 VA Examination Report.  However, 
relevant to the current appeal, none of the treatment records 
for this appeal period show any treatment for otitis media of 
either ear.  Rather, as shown by the competent evidence of 
record, the Veteran continues to experience problems with 
otitis externa.  

The majority of the Veteran's treatment records show that he 
has denied a history of chronic discharge from his ears.  
Such lay evidence weighs heavily against his claim for a 
higher initial rating.  Moreover, when the Veteran did 
complain of drainage in his ears, objective examination 
revealed that such discharge was emanating from the external 
auditory canal(s).  See, e.g., VA Audiology Clinic Note dated 
January 18, 2002; Dr. Brooker Treatment Records dated 
February 5, 2002, and February 15, 2002; September 2002 VA 
Examination Report.  See also Dorland's Illustrated Medical 
Dictionary, 1339 (30th ed. 2003) (otitis media refers to an 
inflammation of the middle ear).  The relevant records show 
that this discharge was associated with a diagnosis of otitis 
externa, and not otitis media.  As indicated by the May 2008 
VA examiner, there is no clinical documentation which 
supports a finding of chronic otorrhea through a perforated 
membrane throughout this appeal period which would entitle 
the Veteran to a compensable disability rating for otitis 
media.  

In addition to an absence of competent evidence of chronic 
otorrhea or suppuration, there is nothing of record to show 
that the Veteran has been diagnosed with any aural polyps 
associated with his otitis media.  There is one treatment 
record that reflects the Veteran had a small 2 to 3 
millimeter lesion in his right ear in October 2002.  See VA 
Ambulatory Care Note dated October 1, 2002.  However, closer 
inspection with an operating microscope failed to confirm 
this as a lesion; rather, it was an area of retraction.  See 
Dr. Brooker Treatment Record dated October 2, 2002.  

Finally, throughout this appeal the Veteran has denied any 
chronic history of vertigo, balance or gait problems, facial 
paralysis, or dizziness.  Thus, there is no need for the 
Board to consider whether separate ratings are warranted for 
any such disabilities.  The Veteran does have bilateral 
hearing loss and tinnitus, but he is already service-
connected for these disabilities.  As for the Veteran's 
otitis externa, the Board notes that he is already in receipt 
of a 10 percent disability rating for service-connected 
chronic otitis externa.  

In sum, the competent evidence of record shows an absence of 
active otitis media during this appeal, including evidence of 
chronic suppuration and/or aural polyps related to otitis 
media.  As such, the Board is of the opinion that the 
Veteran's otitis media is appropriately rated as 
noncompensable.  The preponderance of the evidence of record 
is against a grant of a compensable rating for otitis media, 
and his claim must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable disability rating for 
otitis media is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


